Citation Nr: 0617250	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  01-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for seizure disorder.


REPRESENTATION

Appellant represented by:	Milton A. Hayman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, daughter-in-law, and friend


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a December 2002 decision, the Board restored the 
veteran's 60 percent schedular rating for his service 
connected grand mal epilepsy, effective from February 1, 
2000.  The Board then remanded the veteran's claim of 
entitlement to a rating in excess of 60 percent for a seizure 
disorder to the RO for consideration.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2002.  A transcript of 
the hearing is associated with the claims folder.

The Board most recently remanded the matter in February 2005 
for the purpose of curing specified due process deficiencies.  
The matter was returned to the Board in March 2006 for final 
appellate consideration.  


FINDINGS OF FACT

The veteran's service-connected seizure disorder does not 
more nearly approximate an average of at least one major 
seizure in three months over the last year or more than 10 
minor seizures per week.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8910 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in June 2003, February 2004, and March 2005, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for an increased disability rating, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the evidence that VA had requested.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his claim for a 
higher disability evaluation.  The March 2005 letter 
specifically informed the veteran that he should submit any 
evidence in his possession that pertained to the issue on 
appeal.  The June 2003, February 2004, and March 2005 letters 
therefore provided notice of all four notice elements that 
were discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the veteran's claim for an increased rating was denied 
by the RO and the Board is denying any additional increase, 
as discussed herein, there is no potential effective date 
issue that would warrant additional notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Treatment records have been obtained from A.S.C., M.D., 
Trinity Medical Center, and the University Drive VA Medical 
Center (VAMC).  A decision from the Social Security 
Administration (SSA), and the records it considered in 
rendering its decision, are also of record.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in May 1998 and May 2004 for the 
purpose of determining the nature and severity of his seizure 
disorder.  The veteran was also scheduled to appear for 
examinations in August and September 2005, but he failed to 
report for those examinations.  A September 2005 VA Form 119 
(Report of Contact) shows that the veteran was aware of his 
appointments, but that he did not report for the examinations 
due to lack of transportation and limited finances.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant.  The Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's seizure disorder is currently rated as 60 
percent disabling under the criteria for rating grand mal 
epilepsy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(2005).  Pursuant to this code provision, the General Rating 
Formula for Major and Minor Epileptic Seizures requires that 
for the assignment of a 60 percent disability rating, there 
must be evidence of major or minor seizures averaging at 
least one major seizure in four months over the last year; or 
nine to ten minor seizures per week.  An 80 percent 
disability rating may be assigned for major or minor seizures 
averaging at least one major seizure in three months over the 
last year; or more than 10 minor seizures weekly.  A 100 
percent disability rating may be assigned for major or minor 
seizures averaging at least one major seizure per month over 
the last year.

It is noted that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  When continuous medication is shown 
necessary for control of epilepsy, the minimum evaluation 
will be 10 percent.  This rating will not be combined with 
any other rating for epilepsy.  In the presence of major and 
minor seizures, the predominating type is to be rated.  There 
will be no distinction between diurnal and nocturnal major 
seizures.  See Notes following 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2005).

With respect to the frequency of seizures, competent, 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted.  The 
frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized).  38 
C.F.R. § 4.121 (2005).

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that the number of 
seizures more nearly approximates the assignment of a 60 
percent disability evaluation under Diagnostic Code 8910.  
The Board recognizes the fact that the May 1998 VA 
examination includes the notation that the veteran gave a 
history of experiencing tonic-clonic type seizures three 
times a week, and that an August 1998 VA treatment note 
discussed the veteran having tonic-clonic seizures four times 
a month.  However, the remaining evidence does not support 
such a frequency or severity.  Indeed, a May 2001 report from 
Dr. C. indicated that the veteran's last seizures had been 
four weeks ago.  When he was seen by Dr. C. in November 2001, 
the veteran reported that he had had four seizures in the 
past three months.  He said two of the seizures consisted of 
episodes of dizziness and light headedness, and that the 
other two seizures were characterized by shaking of the 
extremities and swallowing of the tongue.  When he was 
examined by VA in May 2004, the veteran reported having 
seizures approximately two to three times a month with "some 
not as bad as others."  He had been off medication for two 
years, and the examiner's opinion noted "subjective evidence 
of continued mild seizures."  An October 2004 report from 
Dr. C. indicated that the veteran "still has occasional 
staring spells," but that he "does not have any 
tonic/clonic convulsions."  In sum, the Board finds that the 
totality of the medical evidence does not show that the 
frequency of major or minor seizures more nearly approximates 
an average of at least one major seizure in three months over 
the last year or more than 10 minor seizures weekly.

The Board has considered statements received from the veteran 
and his wife in July 2004 indicating that the veteran suffers 
grand mal seizures once a month and mild seizures every day.  
The aforementioned October 2004 report from Dr. C., however, 
contradicts these assertions.  Testimony provided in May 2002 
by the veteran and his family members and friend are also 
contrary to the reports.  At that time, the veteran indicated 
that he last suffered a major seizure in March 2002, and that 
he had minor seizures daily.  No indication was made that 
these minor seizures occurred more than 10 times a week.  The 
Board therefore affords little probative value to the more 
recent July 2004 statements.

Because of employer reluctance to hire an epileptic, special 
care is to be taken in rating epilepsy (or in this case, 
seizure disorder) when there exists a definite history of 
unemployment.  38 C.F.R. § 4.124a, Note.  Development of the 
evidence to ascertain whether epilepsy is a determining 
factor in the claimant's inability to obtain employment is 
normally required. Id.  Here, there is ample evidence of the 
veteran being unemployed since 1980.  A May 1989 decision 
from the SSA indicates that the primary cause of the 
veteran's unemployment is a non-service-connected organic 
mental disorder that was found to be "significantly 
limiting."  Further, the RO considered the veteran's claim 
for a total disability evaluation based on individual 
unemployability in November 2005 and essentially determined 
that the veteran's inability to drive or operate machinery 
due to his seizure disorder did not preclude him from 
obtaining or maintaining gainful employment.  Referral of the 
matter to the Director, Compensation and Pension Service is 
not warranted because the schedular standards are adequate to 
reflect the degree of disability resulting from the service-
connected seizure disorder.  38 C.F.R. § 3.321 (2005).

In light of the above clinical findings, the preponderance of 
the evidence is against a rating in excess of 60 percent for 
the veteran's service-connected seizure disorder as the 
medical evidence of record, as well as the lay evidence, 
indicates that he has not experienced more than ten minor 
seizures weekly or at least one major seizure every three 
months over a years time. 



ORDER

Entitlement to a disability evaluation in excess of 60 
percent for seizure disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


